Case 1:20-cr-10010-RWZ Document1 Filed 01/16/20 Page 1of5

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Criminal No QOQv | O O \ 2)

Violations:

UNITED STATES OF AMERICA

Vv.

Counts One and Two: Felon in Possession of
Ammunition
(18 U.S.C. § 922(¢)(1))

MICHAEL KENNEDY,

Defendant

Forfeiture Allegation:
(18 U.S.C. § 924(d); 28 U.S.C. § 2461(c))

Nee Nee ee ee SS

INDICTMENT
COUNT ONE
Felon in Possession of Ammunition
(18 U.S.C. § 922(g)(1))
The Grand Jury charges:
On or about October 30, 2019, in Foxborough, in the District of Massachusetts, the
defendant,
MICHAEL KENNEDY,
knowing that he was previously convicted in a court of a crime punishable by imprisonment for a
term exceeding one year, did knowingly possess, in and affecting commerce, in a residential

apartment, various rounds of 9mm ammunition.

All in violation of Title 18, United States Code, Section 922(g)(1).
Case 1:20-cr-10010-RWZ Document1 Filed 01/16/20 Page 2 of 5

COUNT TWO
Felon in Possession of Ammunition

(18 U.S.C. § 922(g)(1))

The Grand Jury further charges:
On or about October 30, 2019, in Foxborough, in the District of Massachusetts, the

defendant,

MICHAEL KENNEDY,
knowing that he was previously convicted in a court of a crime punishable by imprisonment for a
term exceeding one year, did knowingly possess, in and affecting commerce, in a gray Honda

Civic, various rounds of 9mm ammunition.

All in violation of Title 18, United States Code, Section 922(g)(1).
Case 1:20-cr-10010-RWZ Document1 Filed 01/16/20 Page 3 of 5

FIREARM FORFEITURE ALLEGATION
(18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c))

The Grand Jury further finds:

1. Upon conviction of one or more of the offenses in violation of Title 18, United
States Code, Sections 922(g)(1), set forth in Counts One and Two of this Indictment, the
defendant,

MICHAEL KENNEDY,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)(1),
and Title 28, United States Code, Section 2461(c), any firearm or ammunition involved in or
used in any knowing commission of the offenses. The property to be forfeited includes, but is
not limited to, the following:

a. Two black, semi-automatic, 9mm pistols bearing no serial numbers;

b. Three firearm magazines;

c. One firearm holster;

d. One firearm silencer;

e. Various firearm parts; and

f. Various rounds of 9mm ammunition.

2. If any of the property described in Paragraph 1, above, as being forfeitable
pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28, United States Code,
Section 2461(c), as a result of any act or omission of the defendant --

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;

3
Case 1:20-cr-10010-RWZ Document1 Filed 01/16/20 Page 4of5

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided
without difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),
incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other
property of the defendant up to the value of the property described in Paragraph 1 above.

All pursuant to Title 18, United States Code, Section 924, and Title 28, United States

Code, Section 2461.
Case 1:20-cr-10010-RWZ Document1 Filed 01/16/20 Page 5of5

A TRUE BILL

=k

V

FOREPERSON

 

(ME CAA

ROBERT E. RICHARDSON
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS

District of Massachusetts: JANUARY 16, 2020
Returned into the District Court by the Grand Jurors and filed.

  
